IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2015-KA-00355-COA

NATHANIEL COOPER A/K/A NATHANIEL U.                                        APPELLANT
COOPER A/K/A NATHANIEL URAIL COOPER

v.

STATE OF MISSISSIPPI                                                         APPELLEE

DATE OF JUDGMENT:                         12/09/2014
TRIAL JUDGE:                              HON. WILLIAM E. CHAPMAN III
COURT FROM WHICH APPEALED:                RANKIN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   THOMAS JON-WILLIAM BELLINDER
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: JEFFREY A. KLINGFUSS
DISTRICT ATTORNEY:                        MICHAEL GUEST
NATURE OF THE CASE:                       CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                  CONVICTED OF COUNT I, DOG
                                          FIGHTING, AND COUNT II, CONSPIRACY
                                          TO FIGHT DOGS, AND SENTENCED AS A
                                          HABITUAL OFFENDER TO THREE YEARS
                                          IN THE CUSTODY OF THE MISSISSIPPI
                                          DEPARTMENT OF CORRECTIONS ON
                                          COUNT I AND FIVE YEARS ON COUNT II,
                                          WITH THE SENTENCES TO RUN
                                          CONSECUTIVELY
DISPOSITION:                              AFFIRMED - 08/16/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., CARLTON, AND FAIR, JJ.

       CARLTON, J., FOR THE COURT:

¶1.    A Rankin County jury convicted Nathaniel Cooper of dog fighting and conspiracy to

fight dogs, and the trial court sentenced Cooper as a habitual offender to serve three years

for the dog-fighting conviction and five years for conspiracy-to-fight-dogs conviction, with
the sentences to run consecutively to each other. Cooper filed a motion for a judgment

notwithstanding the verdict (JNOV) and a motion for a new trial, both of which the trial court

denied.

¶2.    Cooper now appeals, asserting the following assignments of error: (1) the trial court

abused its discretion in refusing to grant a proffered circumstantial-evidence instruction; (2)

the trial court improperly excluded certain jurors and impeded public access to voir dire; (3)

prosecutorial misconduct violated Cooper’s due-process rights and his right to a fair trial; (4)

the trial court erred in allowing the State to introduce extrinsic evidence; (5) the trial court

erred in failing to grant a mistrial; and (6) the evidence was insufficient to sustain a guilty

verdict. Finding no error, we affirm Cooper’s conviction and sentence.

                                           FACTS

¶3.    A Rankin County grand jury indicted Cooper for dog fighting, in violation of

Mississippi Code Annotated section 97-41-19 (Rev. 2014), and conspiracy to fight dogs, in

violation of Mississippi Code Annotated section 97-1-1 (Rev. 2014). The State amended

Cooper’s indictment prior to trial to reflect his habitual-offender status pursuant to

Mississippi Code Annotated section 99-19-81 (Rev. 2015).

¶4.    A trial was held on December 8, 2014. The jury heard testimony from Officers Trey

Peeples, Fred Lovett, James Rutland, and Ken Sullivan of the Rankin County Sheriff’s

Department; Lance Cooper of the Rankin County Tax Assessor’s Office; Dr. Richard Kirby,

an expert in the field of veterinary medicine; and Domingo Deering, who was co-indicted

with Cooper on the charges of dog fighting and conspiracy to fight dogs.



                                               2
¶5.    Officer Lovett, an intelligence analyst at the Rankin County Sheriff’s Department,

testified that on January 11, 2014, he responded to a 911 call reporting dog fighting at 141

Bee Summers Road in Rankin County. Officer Lovett arrived at the scene approximately

seventeen minutes after receiving the call. He observed approximately eighteen cars at the

address. Officer Lovett stated that when he stopped in the middle of the road at the scene,

he observed two people with flashlights and two pit bulls “[take] off through the weeds.”

Officer Lovett pulled into the driveway, where he observed a male standing in the front yard

close to the residence. Officer Lovett testified that when he exited his vehicle, the man “took

off running.” Officer Lovett then observed “people dragging dogs through the woods” and

“people running out of the woods [and] running across the street.” Officer Lovett testified

that Cooper, the homeowner, and his brother, Kyre Cooper, eventually approached him and

asked him why he was on the premises. Officer Lovett stated that Cooper assured him that

he did not have any pit bulls at the house, and that no dog fighting occurred on the premises.

Officer Lovett testified that despite these assurances, Kyre later brought out a pit bull from

inside the house and showed it to him, explaining that the pit bull was only a pet.

¶6.    Officer Sullivan, the sergeant over animal control at the Rankin County Sheriff’s

Department, testified that when he arrived on the scene on January 11, 2014, he observed that

the front yard of Cooper’s residence “was just full of vehicles, cars, [and] trucks.” At that

time, officers from the sheriff’s department were still in the process of securing the scene,

so Officer Sullivan stated that he “walked to the back of the property and saw a dog fighting

pit[,]” which he described as a square structure with blood-stained carpet inside. Officer



                                              3
Sullivan also observed several items around the pit, including a bucket with fresh water, a

brand new box of baking soda, a brand new bottle of Dawn dishwashing liquid, measuring

tape, a post-hole digger, two lights, and a plastic bag containing “ice cold beer.”

¶7.    After the officers obtained a search warrant for the entire property, Officer Sullivan

proceeded to search the property. During the search, Officer Sullivan discovered posts in the

ground near the dog-fighting pit with ropes and cables attached to them, “where you could

tie dogs up.” Near a chain-link dog pen, he also observed a digital scale hanging from a tree

with a cord dangling off the scale. Officer Sullivan explained that “before you fight dogs,

you have to weigh them . . . to make sure they’re evenly matched.”

¶8.    Inside Cooper’s residence, Officer Sullivan found two pit bulls. He also found a

bottle of injectable B-12 vitamin marked “for animal use only” inside of the refrigerator.

Officer Sullivan testified that “it’s common to find [vitamin B-12] at dog fighting

operations.”

¶9.    Officer Sullivan explained at trial that a single-wide trailer was located behind

Cooper’s residence, and the single-wide trailer contained another bottle of B-12 injectable

vitamins, and a paper sack full of syringes, dog chew treats, and dog toys. Officer Sullivan

testified that in the back of the trailer, he observed “a treadmill that had boards that would

hold a dog on the treadmill for . . . exercising a dog.” Another room in the trailer “was

covered in dog feces like [Cooper] had been housing dogs” in the room.

¶10.   Officer Sullivan stated that twenty-four cars, trucks, and SUVs were on the property

on the night of January 11, 2014. Officer Sullivan testified that after searching the vehicles,



                                              4
the sheriff’s department recovered plastic dog crates “like you would put a dog in to transport

a dog,” three-inch-thick heavy collars, three-foot heavy lead ropes “like you would lead a dog

with,” and a break stick, which Officer Sullivan explained “is something you use if a pit bull

grabs onto another dog and won’t release it.” Officer Sullivan stated that two more pit bulls

were eventually discovered on the property.

¶11.   The defense objected to numerous statements by Officer Sullivan on the grounds that

the State repeatedly tried to inappropriately elicit expert opinion testimony from Officer

Sullivan. The record reflects that the trial court sustained the defense’s objections to this

testimonial evidence.

¶12.   Dr. Kirby, the State’s proffered expert in veterinary medicine, testified that he

examined one of Cooper’s pit bulls a few days after officers removed the pit bull from

Cooper’s residence. While the dog was at the veterinary clinic, Dr. Kirby observed that the

dog had mutilated himself by aggressively attacking the cage in an attempt to get through the

cage to another dog. Dr. Kirby stated that interspecies aggression is more of a learned

behavior than a genetic behavior, and he opined that based on that dog’s aggressive behavior

toward other dogs, the dog had been taught to fight.

¶13.   The jury also heard an audio tape of a jailhouse phone call between Cooper and his

brother, Kyre, wherein Cooper asked Kyre how the sheriff’s department discovered that

Deering owned the dogs. The jury heard Cooper tell Kyre, “you just made a case against

me[;] . . . you just prosecuted me,” explaining “that’s going to let them know they was

coming to my house with the intention to do that.”



                                              5
¶14.   At the close of the State’s case, the defense moved for a directed verdict, which the

trial court denied. The defense called only one witness, Deering. Deering testified that he

was at the property at 141 Bee Summers Road on January 11, 2014, to “fight a dog.”

Deering also testified that he pled guilty to one count of dog fighting and one count of

conspiracy to commit dog fights by transporting or training a dog to fight. Deering explained

that these charges stemmed from the incident at Cooper’s residence on January 11, 2014.

Deering testified that although he swore under oath that he conspired with Cooper to fight

dogs, he actually conspired with Kyre, not Cooper, on the dog-fighting charge. In his

testimony, Deering claimed that he only stated that he conspired with Cooper because the

Rankin County Sheriff’s Department made him name Cooper as his coconspirator.

¶15.   Out of the presence of the jury, the trial court ruled that “it appears . . . [that

Deering’s] testimony is materially different than what [it] was at his guilty plea, which would

seem to me to give rise to a possible charge for perjury.” The trial court ordered that Deering

be taken into custody, but clarified that “he needs to be taken out this door to make sure the

jury doesn’t see him,” and ordered that “there will be no mention of this in front of the jury.”

¶16.   The jury ultimately found Cooper guilty on both counts, and the trial court sentenced

Cooper to serve three years for the dog-fighting conviction and five years for the conspiracy-

to-fight-dogs conviction, with the sentences to run consecutively to each other. The trial

court also ordered Cooper to pay court costs, fees, and assessments in the amount of $921.50

plus a $5,000 fine for the dog-fighting conviction and a $5,000 fine for the conspiracy-to-

fight-dogs conviction. After the trial court denied Cooper’s posttrial motions, Cooper



                                               6
appealed.

                               STANDARD OF REVIEW

¶17.   When reviewing the legal sufficiency of the evidence on appeal, this Court “views the

evidence in the light most favorable to the prosecution and determines whether any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”

Taylor v. State, 179 So. 3d 1237, 1241 (¶14) (Miss. Ct. App. 2015). “[O]nly if we find the

evidence . . . points so overwhelmingly in favor of the defendant that reasonable jurors could

not have found beyond a reasonable doubt that the defendant was guilty” will we reverse a

conviction. Id.

¶18.   We review the refusal of jury instructions for an abuse of discretion. Victory v. State,

83 So. 3d 370, 373 (¶12) (Miss. 2012). Additionally, we review “the jury instructions as a

whole to determine whether an error has occurred.” Id. We also acknowledge that we

review jury-selection statutes for substantial compliance. See Griffin v. State, 494 So. 2d

376, 379 (Miss. 1986); Moore v. State, 816 So. 2d 1022, 1026 (¶10) (Miss. Ct. App. 2002);

see also Miss. Code Ann. § 13-5-87 (Rev. 2012). The statutory provision “relating to the

listing, drawing, summoning, and impaneling of juries [is] said to be directory merely.”

Arnold v. State, 171 Miss. 164, 157 So. 247, 248 (1934); see also Thomas v. State, 818 So.

2d 335, 340 (¶¶7-8) (Miss. 2002).

¶19.   Furthermore, “[o]ur well-established standard of review for . . . the trial court's

[admission] of evidence, including expert testimony, is abuse of discretion.” Jones v. State,

918 So. 2d 1220, 1223 (¶9) (Miss. 2005). The supreme court has explained that “[u]nless



                                              7
we can safely say that the trial court abused its judicial discretion in allowing or disallowing

evidence so as to prejudice . . . the accused in a criminal case, we will affirm the trial court's

ruling.” Id.

                                        DISCUSSION

       I.      Circumstantial-Evidence Jury Instruction

¶20.   Cooper argues that in order to secure a conviction for dog fighting or conspiracy to

fight dogs, the law required the State to prove that Cooper sponsored a dog fight, promoted

a dog fight, staged a dog fight, conducted a dog fight, owned a dog with the intent to

participate in a dog fight, trained a dog with the intent to participate in a dog fight, or

transported a dog with the intent to participate in a dog fight, pursuant to section 97-41-19.1

Cooper maintains that the State failed to provide direct evidence on any of these elements at

trial. Cooper therefore asserts that the State’s case relied solely on circumstantial evidence

and that the trial court erred in denying his proffers for circumstantial-evidence instructions.

¶21.   The record reflects that Cooper’s counsel offered three instructions dependent on the

case being sent to the jury as a circumstantial-evidence case:

       D-11: The Court instructs the jury that "circumstantial evidence" is defined
       as evidence which without going directly to prove the existence of a fact, gives
       rise to an inference that such a fact exists. Circumstantial evidence is
       presented where there are no eyewitnesses to a crime nor a confession made
       by the defendant.

       ....

       D-12: The Court instructs the Jury that if the State has relied on circumstantial

       1
       Cooper was indicted for violations of Mississippi Code Annotated sections 97-1-1
and 97-41-19.

                                                8
       evidence to establish its theory of guilty of the defendant, Nathaniel Cooper,
       then the evidence for the State must be so strong as to establish the guilt of
       Nathaniel Cooper, beyond a reasonable doubt and to the exclusion of every
       reasonable hypothesis consistent with innocence.

       ....

       D-16: The Court instructs the Jury that if there be any fact or circumstances
       in this case susceptible to two interpretations, one favorable and the other
       unfavorable to Nathaniel Cooper, and when the jury has considered such fact
       or circumstance with all the other evidence, there is a reasonable doubt and to
       the exclusion of every reasonable hypothesis consistent with innocence, the
       jury must resolve such doubt in favor of Nathaniel Cooper, and place upon
       such fact or circumstance the interpretation favorable to Nathaniel Cooper.

The State objected to these jury instructions as improper on the basis that the State’s evidence

and case were not wholly circumstantial. The transcript reflects that the trial court agreed

with the State, and the trial court then refused these instructions.

¶22.   In Goff v. State, 14 So. 3d 625, 660 (¶151) (Miss. 2009), the supreme court stated “in

matters where the case is based on ‘purely’ circumstantial evidence,” the court has held that

“the defendant is entitled to a two-theory instruction, as well as the general

circumstantial-evidence instruction.” A two-theory instruction instructs the jury

       that if there may be a fact or circumstance . . . susceptible of two
       interpretations, one favorable and the other unfavorable to the [d]efendant, and
       when the jury has considered such fact or circumstance with all other evidence,
       there is a reasonable doubt as to the correct interpretation, then . . . the jury[]
       must resolve such doubt in favor of the [d]efendant, and place upon such fact
       or circumstance the interpretation most favorable to the [d]efendant.

Id. at (¶149). However, the supreme court clarified that “[i]t is only in entirely circumstantial

evidence cases that such an instruction is required.” State v. Rogers, 847 So. 2d 858, 863

(¶21) (Miss. 2003). The Rogers court explained that “[a] circumstantial evidence case (for



                                               9
the purposes of granting a ‘two-theory’ instruction) is one in which there is neither an

eyewitness nor a confession to the crime.” Id. at (¶22). In Haynes v. State, 744 So. 2d 751,

753 (¶8) (Miss. 1999), the supreme court held that video evidence submitted to the jury

showing the accused “committing unlawful acts . . . constitutes direct, rather than

circumstantial[,] evidence of a crime.”

¶23.   The trial court refused Cooper’s requested instructions that were applicable to an

entirely circumstantial-evidence case because the trial court found that the State’s evidence

included direct evidence of guilt. Here, as acknowledged by the trial court, the record shows

that the jury heard an audio tape of a jailhouse phone call between Cooper and his brother,

Kyre. During the phone call, Cooper asked Kyre if he told the police that the dogs belonged

to Deering. The record reflects that Kyre admitted that he did, and Cooper asked Kyre why

he did that, adding “you just made a case against me[;] . . . you just prosecuted me.” The

record further shows that Cooper told Kyre “that’s going to let them know they was coming

to my house with the intention to do that.” The State also submitted numerous photographs

showing physical evidence found at the Cooper’s residence to support its argument that

Cooper was involved in dog fighting. Based on the evidence presented at trial, the trial court

denied the defense’s request for a circumstantial-evidence instruction on the basis that the

phone-call recordings of Cooper constituted admissions and direct evidence of the crimes

charged. The Mississippi Supreme Court has established that “examples of direct evidence

include an admission or confession by the defendant to a significant element of the offense,

or eyewitness testimony to the gravamen of the offense charged.” States v. State, 88 So. 3d



                                             10
749, 756-57 (¶¶27, 34) (Miss. 2012) (internal quotation marks omitted). In this case,

Cooper’s recorded conversation and statements, like in States, constitute “a statement by the

accused, direct or implied, of facts pertinent to the issue, and tending, in connection with

other facts, to prove his guilt.” Id. at (¶28). The evidence in the record supports the trial

court’s finding that the State’s evidence included direct evidence of Cooper’s guilt, and as

a result, we find no abuse of discretion in the trial court’s refusal of the circumstantial-

evidence instruction since the evidence in the record supports this ruling by the trial court.

See Victory, 83 So. 3d at 373 (¶12).

       II.     Voir Dire

¶24.   Cooper next argues that the trial court erroneously allowed for the exclusion of at least

two black male jurors who reported for jury duty. Cooper maintains that his counsel should

have been allowed to choose a jury from the entire venire summoned for that day, not just

the selected few who showed up at a certain time. Cooper alleges that this exclusion of two

potential jurors prejudiced his right to a fair and public trial.

¶25.   We recognize that “[t]he selection and empaneling of a jury is strictly a judicial

function.” Moore, 816 So. 2d at1026 (¶10) (citing Butler v. State, 241 So. 2d 832, 835 (Miss.

1970)). Upon review, this Court gives a “substantial degree of deference . . . to the [trial

court] in determining its procedures for empaneling a jury, limited only by statutory

guidelines.” Id.; see Miss. Code Ann. § 13-5-87. On appeal, when reviewing a jury-

selection issue, we acknowledge that “substantial compliance with [section 13-5-87] will not

warrant the quashing of the venire. . . . [A] jury panel should not be quashed unless the



                                               11
defendant can show that the failure to comply with the statute amounts to actual fraud,

prejudice, or such a flagrant violation of duty as to amount to fraud.” Moore, 816 So. 2d

at1026 (¶10) (internal quotation marks and citations excluded) (citing Pulliam v. State, 515

So. 2d 945, 948 (Miss. 1987); Griffin v. State, 494 So. 2d 376, 379 (Miss. 1986); Harris v.

State, 406 So. 2d 823, 824 (Miss. 1981)).

¶26.   The transcript reflects that the defense informed the trial judge that the bailiff turned

away several people who the defense assumed arrived late for jury duty. The defense

explained that the people arrived to the courtroom after the appointed time, 8:30 a.m., and

that the bailiff informed them that they could not enter after 8:30 a.m. The defense explained

that a video had already begun to play for those jurors arriving on time for their jury duty.

The defense then proceeded to make an ore tenus motion arguing that as a result of this

exclusion, Cooper could not receive a fair trial. However, the defense counsel admitted that

he was not sure whether all of these people were arriving for voir dire or whether they were

at the court for other matters.

¶27.   The trial judge denied the motion, explaining that “it appears to me . . . that was not

as a result of any scheme or plan to impinge on [Cooper’s] right to a fair trial before an

impartial jury.” The trial court also stated that it would be “pure speculation on my part as

to whether or not those individuals would have made it into the venire or been excused for

other reasons.” The trial judge then instructed the bailiff to make sure that this did not

happen in the future.

¶28.   With respect to the defense’s assertion of a violation of the right to a public trial, in



                                              12
Young v. State, 352 So. 2d 815, 818 (Miss. 1977), the supreme court held “that exclusion of

one person from the courtroom does not violate the right of the defendant [to] a public trial

as guaranteed by Section 26 of our Constitution and the Sixth Amendment to the United

States Constitution.” The supreme court has also explained that “[t]he term ‘public trial’

contemplated by our Federal and State Constitutions is a trial which is not secret and one that

the public is free to attend. To a great extent it is a relative term and its meaning depends

largely on the circumstances of each particular case.” Norwood v. State, 258 So. 2d 756, 763

(Miss. 1972). The record reflects no evidence of excluding the public from attending the trial

in this case.

¶29.   Regarding the exclusion of jurors in the present case, we must examine whether

Cooper was prejudiced by the discharge of jurors by court personnel due to their late arrival.

See generally Griffin v. State, 494 So. 2d 376, 379 (Miss. 1986); Parker v. State, 201 Miss.

579, 585-88, 29 So. 2d 910, 912-14 (1947). The record reflects no intentional or systematic

exclusion of potential jurors or any exclusion of potential jurors based on any status or

category. Rather, this case reflects the turning away of those reporting late for jury duty. We

acknowledge the Mississippi Supreme Court found in Page v. Siemens Energy & Automation

Inc., 728 So. 2d 1075, 1080 (¶17) (Miss. 1998), that a defendant’s constitutional right to a

fair trial was violated where the circuit clerk intentionally and systematically excluded

potential jurors “who had been summoned to jury duty in either circuit or county courts

within the preceding two years, whether they actually had served or not.” The Page court

further recognized its prior holding that a defendant’s right to a fair trial was violated where



                                              13
the circuit clerk “unilaterally struck from the jury list all persons over the age of sixty-five

as well as all of those persons who had served on a jury within the preceding two years.” Id.

at (¶19); see Adams v. State, 537 So. 2d 891, 893-94 (Miss. 1989).

¶30.   The record in this case shows no evidence of the intentional or systematic exclusion

of potential jurors based upon any particular status. The record also shows that the bailiff

discharged any person arriving for jury duty later than 8:30 a.m., and the defense counsel

admitted that he was not sure whether all of these people were arriving for voir dire or

whether they were at the court for other matters. See Page, 728 So. 2d at 1080 (¶19).

¶31.   After our review, we find no evidence that Cooper’s right to a fair trial was violated

by the trial court’s inadvertent exclusion of two potential venire members from voir dire

because the bailiff turned them away based on their late arrival to the courtroom, nor do we

find any prejudice against Cooper. This issue lacks merit.

       III.   Objections to Testimonial Evidence

¶32.   Cooper asserts that the State repeatedly violated the trial court’s pretrial order

regarding the opinion testimony of Officer Sullivan. At trial, the State called Officer

Sullivan, the sergeant over animal control for the Rankin County Sheriff’s Department, to

testify regarding the incident on January 11, 2014. Officer Sullivan testified that he had

worked on dog-fighting cases before, and he had experience in assisting the FBI with dog-

fighting raids. Cooper claims that despite the trial court’s ultimate ruling that Officer

Sullivan would not be allowed to give any expert opinions, the State continuously attempted

to elicit opinion testimony. Cooper maintains that as a result of this violation of the trial



                                              14
court’s orders, the State elicited improper opinion testimony and improper testimony

regarding excluded evidence, thus prejudicing Cooper. “When reviewing the trial court's

decision to allow or disallow evidence, including expert testimony, we are bound by an abuse

of discretion standard of review.” Webb v. Braswell, 930 So. 2d 387, 396-97 (¶15) (Miss.

2006).

¶33.     During direct examination, the State established that Officer Sullivan arrived at the

scene after the initial responding officer. The State then asked Officer Sullivan to identify

objects in various photographs admitted into evidence that Officer Sullivan had personally

seen upon his arrival and inspection of the crime scene. Officer Sullivan affirmed under oath

that each of the individual photographs admitted into evidence and shown to him at trial for

identification purposes constituted a true and accurate representation of what he saw at the

crime scene on the evening of January 11, 2014. The record reflects that Officer Sullivan

identified the pit that he had observed in Cooper’s yard and described it as a dog-fighting pit.

The transcript shows that Officer Sullivan stated the following when identifying various

objects in the photograph for the jury, which he observed during his investigation of the

crime scene: the “wall of the fighting pit” constructed of heavy wood and tin, a dog house

inside of the pit, and a piece of carpet inside of the pit that “appear[ed]” to have blood on it.

Officer Sullivan also identified other items and various pieces of paraphernalia that he saw

upon his arrival and inspection of the residence and the trailer behind the residence. As

stated, Officer Sullivan testified that he observed a bucket with fresh water, a brand new box

of baking soda, a brand new bottle of Dawn dishwashing liquid, a measuring tape, a post-



                                               15
hole digger, two lights, and a plastic bag containing “ice cold beer” around the wall of the

pit. Officer Sullivan also discovered posts in the ground near the pit with ropes and cables

attached to them, “where you could tie dogs up.” Officer Sullivan testified that near a chain-

link dog pen, he observed a digital scale hanging from a tree with a cord dangling off the

scale.

¶34.     Inside Cooper’s residence, Officer Sullivan testified that he found two pit bulls. He

also found a bottle of injectable B-12 vitamin marked “for animal use only” inside of the

refrigerator. Officer Sullivan testified that “it’s common to find [vitamin B-12] at dog

fighting operations.” Officer Sullivan explained at trial that a single-wide trailer was located

behind Cooper’s residence, and the single-wide trailer contained another bottle of B-12

injectable vitamins, as well as a paper sack full of syringes, dog chew treats, and dog toys.

Officer Sullivan testified that in the back of the trailer, he observed “a treadmill that had

boards that would hold a dog on the treadmill for . . . exercising a dog.” Another room in the

trailer “was covered in dog feces like [Cooper] had been housing dogs” in the room.

¶35.     Officer Sullivan also identified a stick recovered from one of the vehicles, and

admitted into evidence, as a “break stick,” which he explained is owned only by people who

have pit bulls, and the stick is used to break the pit bulls’ jaws apart.

¶36.     During his testimony, Officer Sullivan identified these items as commonly found at

dog-fighting operations. Cooper argues that the ultimate issue of whether the dog pen in the

present case constituted a fighting pit was for the jury to decide.

¶37.     The State argues, and the record reflects, that the trial court sustained Cooper’s



                                              16
objections to any of Officer Sullivan’s testimony that constituted expert-opinion testimony.2

In his appellate brief, Cooper agrees that the trial court “ruled on multiple occasions that

Officer Ken Sullivan would not be allowed to give any expert opinions.” The record reflects

that the trial court also instructed the jury to disregard certain statements made by Officer

Sullivan. Upon review of this issue, we recognize that

       [w]here a trial judge sustains an objection to testimony interposed by the
       defense in a criminal case and instructs the jury to disregard it, the remedial
       acts of the court are usually deemed sufficient to remove any prejudicial effect
       from the minds of the jurors. The jury is presumed to have followed the
       directions of the trial judge.

Alford v. State, 760 So. 2d 48, 55 (¶24) (Miss. Ct. App. 2000) (citing Walker v. State, 671

So. 2d 581, 621 (Miss. 1995)). Our review of the record reveals no unfair prejudice to

Cooper resulting from Officer Sullivan’s testimony and the evidence presented during his

testimony.

       IV.    Brady Violation

¶38.   Cooper argues that the State improperly withheld critical exculpatory information and

evidence from the defense. Cooper claims that as a result of these violations, his due-process

rights, as acknowledged under Brady v. Maryland, 373 U.S. 83, 86 (1963), were violated.

In Brady, the United States Supreme Court held that where a prosecutor fails to disclose

favorable evidence material either to guilt or punishment, a violation of a defendant’s due

process may result. Id. “A Brady violation occurs where the record shows the existence of



       2
         See also United States v. Akins, 746 F.3d 590, 598-600 (5th Cir. 2014) (finding no
error in a police officer’s lay testimony concerning the meaning of drug slang and code
words used by conspirators on wiretapped recordings).

                                             17
evidence that 1) is favorable to the accused or impeaching of a state's witness, 2) was

suppressed either willfully or inadvertently by the prosecution, and 3) is material to the

accused's defense.” Keller v. State, 138 So. 3d 817, 840 (¶35) (Miss. 2014) (internal

quotation marks omitted).

¶39.   Cooper claims that the State failed to provide to him with the entirety of the

indictments, charges, and plea agreements of the coconspirators and others who gave

statements and testimony against him. Cooper specifically alleges that the State failed to

disclose Benjamin Nelson Williams’s name to the defense, nor any indictment or plea

agreement relative to Williams. Cooper maintains that such an omission violated his due-

process rights.

¶40.   “It is well established that the State has a duty to turn over all exculpatory material

relevant to a defendant's case.” Minor v. State, 89 So. 3d 710, 714 (¶9) (Miss. Ct. App.

2012) (citing Howell v. State, 989 So. 2d 372, 378 (¶13) (Miss. 2008)). However, the

transcript before us reflects that Williams was not a witness at trial. The transcript also

reflects that Cooper’s counsel admitted: “[O]ur understanding is that [Williams] has not

been indicted.” The trial court ultimately held that “the fact there were other individuals .

. . who could have been and who may have been charged with a crime is not relevant in

relation to [Cooper’s] case.” We find that Cooper failed to show any suppression by the

State of any favorable evidence material either to Cooper’s guilt or punishment. Thus, we

find his Brady claim fails. See Howell, 989 So. 2d at 379 (¶¶15-16); Minor, 89 So. 3d at 714

(¶¶11-12).



                                             18
¶41.   Cooper also maintains that the trial court failed to remedy the coercive interrogation

practices of the Rankin County Sheriff’s Department. Prior to trial, Cooper filed a motion

to strike testimony and to request for a remedy for coercive interrogation practices as to four

of the State’s witnesses: Kyre Cooper, Domingo Deering, John Henry Parhm, and Brandy

Pittman. Cooper asserts that these four witnesses “should have been excluded from

testifying” since the sheriff’s department utilized coercive interrogation practices when

interviewing the witnesses, thus corrupting their testimony.

¶42.   Upon review of his claim of coercive interrogation practices, we acknowledge: “In

order to prove a due-process violation, the defendant must demonstrate: (1) that a witness for

the State testified falsely; (2) that such testimony was material; and (3) that the prosecution

knew that the testimony was false.” Thomas v. State, 45 So. 3d 1217, 1222 (¶21) (Miss. Ct.

App. 2010); see also Giglio v. United States, 405 U.S. 150, 153-54 (1972)). Cooper claims

that his attorney informed the trial judge prior to trial that when an investigator from the

sheriff’s department interviewed Cooper’s brother, Kyre, the investigator showed Kyre a

picture of his girlfriend crying and told Kyre “if he didn't tell him what he wanted to hear,

that he was going to lock his girl up[,]” explaining that Kyre “was particularly afraid of this,

because his girl is a school teacher.” Cooper also argued that the investigators coerced

Deering through threats into implicating Cooper in the dog-fighting charges, despite Deering

allegedly denying Cooper’s involvement. Cooper claimed that during Parhm’s interview,

Parhm expressed his fear resulting from “so many guys in the room talking to me so bad.”

Cooper also stated that Pittman claimed that the sheriff’s deputies “told her that if she did not



                                               19
sign [the statement presented to her and produced by the State], then they would take her

children away from her through [the Mississippi Department of Human Services], that she

would be arrested[,] and [that she would] lose her job[.]”

¶43.   In addressing Cooper’s claims of coercive interrogations, the trial court, after hearing

arguments from the State and Cooper’s counsel, ultimately held that Parhm would be

prohibited from testifying as to any hearsay statements, and held that defense counsel could

impeach Parhm on subsequent statements provided that were not hearsay. However, the

record reflects that the State never called Parhm to testify at trial. The record also reflects

that the trial court also found that based on the pretrial arguments presented, Kyre’s statement

“doesn’t get to the point of being coerced” although Kyre admitted “he was scared.” The

record also reflects that the State never called Kyre to testify at trial, and the jury only heard

a jailhouse phone call between Cooper and Kyre. The trial court further held that the defense

could impeach Deering relative to his testimony he had provided previously in his guilty plea.

The trial court acknowledged that the State expressed that Pittman would not be called to

testify at trial. The trial court additionally ruled that the defense’s motion to strike was not

timely raised pursuant to the motion deadline provided in discovery.

¶44.   The record shows that out of the four witnesses identified in Cooper’s motion, only

Deering testified at trial. The record further reflects that the trial court allowed defense

counsel to impeach Deering relative to the testimony in his guilty plea wherein he named

Cooper as his coconspirator. The jury heard testimony from Deering asserting that although

he swore under oath that he conspired with Cooper to fight dogs, he actually conspired with



                                               20
Kyre, not Cooper, on the dog-fighting charge. During his testimony, Deering claimed that

he only stated that he conspired with Cooper because the Rankin County Sheriff’s

Department made him name Cooper as his coconspirator.

¶45.   After our review, we find no abuse of discretion by the trial court in the admission of

Deering’s testimony. See Jones, 918 So. 2d at 1223 (¶9). The record therefore fails to

support Cooper’s allegations that his due-process rights were violated as a result of Deering’s

testimony. This argument is without merit.

       V.     Extrinsic Evidence

¶46.   Cooper alleges that the trial court erroneously allowed the State to introduce extrinsic

evidence and testimony of other crimes, wrongs, or acts; specifically, a “break stick” found

by the responding officers in another defendant’s vehicle parked at his residence. Cooper

maintains that admitting testimony of other crimes, wrongs, or acts into evidence was

improper because when the evidence was admitted at trial, this evidence rebutted no

character trait offered by Cooper. Cooper thus claims that this evidence constituted improper

character evidence under Mississippi Rule of Evidence 404(a) and 404(b). However,

Cooper’s argument fails to address the fact that the evidence was found at the scene and

constituted evidence used to commit and facilitate the crime of dog fighting.

¶47.   During the trial, Officer Sullivan testified as to items actually found on Cooper’s

property during his search of the scene, including a break stick, leashes, collars, a dog-

fighting pit, a treadmill, vitamin B-12 injectables, and a scale.3 The record reflects that at

       3
        As stated, the record reflects that Officer Sullivan identified the pit that he had
observed in Cooper’s yard and described it as a dog-fighting pit. The transcript shows that

                                              21
trial, Cooper objected to Officer Sullivan’s testimony regarding the items of evidence found

on Cooper’s property, specifically a “break stick” found inside of someone else’s vehicle.

The State argued that the testimony and evidence was relevant to the argument that Cooper

sponsored and promoted a dog fight on his property on the evening of January 11, 2014. In

support of its position, the State also argued that all of the items described were found at the

scene at Cooper’s residence. The trial court overruled the objection. On appeal, we review

the admission and exclusion of evidence for an abuse of discretion. See Jones, 918 So. 2d

at 1223 (¶9).

¶48.   Mississippi Rule of Evidence 401 defines relevant evidence as “having any tendency

to make the existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.” M.R.E. 401.

Mississippi Rule of Evidence 402 provides: “All relevant evidence is admissible, except as

otherwise provided by the Constitution of the United States, the Constitution of the State of

Mississippi, or by these rules. Evidence which is not relevant is not admissible.” M.R.E.

402. Relevant evidence “may be excluded if its probative value is substantially outweighed

by the danger of unfair prejudice[.]” M.R.E. 403. As stated, a trial court's admission or

exclusion of evidence is reviewed for abuse of discretion. Smith v. State, 136 So. 3d 424,

431 (¶17) (Miss. 2014).

¶49.   The State argues that these items constituted relevant admissible evidence of the


Officer Sullivan identified various objects in the photograph for the jury, which he explained
that he observed during his investigation of the crime scene: the “wall of the fighting pit”
constructed of heavy wood and tin, a dog house inside of the pit, and a piece of carpet inside
of the pit that “appear[ed]” to have blood on it.

                                              22
crimes charged. In 32 Pit Bulldogs & Other Prop. v. Cty. of Prentiss, 808 So. 2d 971, 972

n.1 (Miss. 2002), the supreme court recognized that items such as “a treadmill, 2 sets of

weighing scales, various dietary supplements and medications, and 3 wooden ‘break’ sticks”

constituted “items indicative of dog fighting.”4

¶50.   In applying the broad discretion provided to our trial courts when reviewing

evidentiary determinations and precedent to the facts of this case, we find no abuse of

discretion by the trial court in the admission of this evidence. See Jones, 920 So. 2d at 475-

76 (¶¶33-34). This issue is without merit.

       VI.      Perjury by Codefendant

¶51.   Cooper argues that on the second day of trial, Deering was arrested on the stand and

charged with perjury, prejudicing Cooper’s right to a fair trial. Cooper maintains that as a

result, the trial court should have either granted (1) a mistrial, or (2) a dismissal of the

indictment.

¶52.   We acknowledge that “[a]n arrest of a witness for perjury in the presence of the jury

may constitute reversible error.” Roach v. State, 7 So. 3d 911, 923 (¶25) (Miss. 2009); see

also Stephens v. State, 592 So. 2d 990, 992 (Miss. 1991); Brandon v. State, 75 Miss. 904,



       4
           In Jones v. State, 920 So. 2d 465, 476 (¶34) (Miss. 2006), the supreme court held:

       Though this Court certainly expects trial judges to have considered Rule 403
       in making their evidentiary rulings, we certainly do not predicate the
       soundness of these determinations on the express use of magic words. . . .
       [O]ur review depends on the evidence and not the judge, and while a judge's
       on-the-record analysis is recommended as it serves to fortify the judge's
       position for purposes of review, the lack of such analysis is harmless unless
       we deem the evidence to be patently prejudicial.

                                              23
906, 23 So. 517, 518 (1898). However, the record before us in this case reflects that Deering

was not arrested on the stand in the presence of the jury. Instead, the trial court excused the

jury temporarily and determined, out of the presence of the jury, that Deering indeed

committed perjury and ordered that Deering be taken into custody. However, the trial court

clarified that “he needs to be taken out this door to make sure the jury doesn’t see him,” and

ordered that “there will be no mention of this in front of the jury.”

¶53.   Since the record fails to support Cooper’s assertion that Deering was arrested in the

presence of the jury, we find that no error occurred. This issue is without merit.

       VII.   Sufficiency of the Evidence

¶54.   Cooper argues that insufficient evidence existed to sustain the verdict of guilty of dog

fighting or conspiracy to fight dogs. Cooper submits that the only physical evidence

submitted against him was circumstantial, and that the State presented no actual evidence of

Cooper having participated in dog fighting or having trained a dog to fight.

¶55.   As stated, this Court “views the evidence in the light most favorable to the prosecution

and determines whether any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” Taylor, 179 So. 3d at 1241 (¶14). In applying this

standard of review, we give the State the benefit of all favorable inferences reasonably drawn

from the evidence. Jones v. State, 20 So. 3d 57, 64 (¶16) (Miss. Ct. App. 2009) (citing

Hughes v. State, 983 So. 2d 270, 275-76 (¶¶10-11) (Miss. 2008)). “[O]nly if we find the

evidence . . . points so overwhelmingly in favor of the defendant that reasonable jurors could

not have found beyond a reasonable doubt that the defendant was guilty” will we reverse a



                                              24
conviction. Id. We further recognize that the jury resolves matters of weight and credibility.

Day v. State, 126 So. 3d 1011, 1014 (¶10) (Miss. Ct. App. 2013).

¶56.   As discussed above, we have found no abuse of discretion in the trial court’s refusal

of the circumstantial-evidence instruction, finding no error in the trial court’s determination

that the State’s case provided direct evidence of Cooper’s guilt of the charged offenses. The

trial court found that the State’s evidence included a recording between Cooper and Kyre

regarding the offenses charged. The record shows that the jury heard an audio recording of

the jailhouse phone call between Cooper and Kyre wherein Cooper asked Kyre if he told the

police that the dogs belonged to Deering. The recording reflects that Kyre admitted that he

did, and Cooper asked Kyre why he did that, adding “you just made a case against me[;] .

. . you just prosecuted me.” Cooper told Kyre “that’s going to let them know they was

coming to my house with the intention to do that.” The record also reflects numerous

photographs showing physical evidence found at the Cooper’s residence to support the

State’s argument that Cooper was involved in dog fighting. Additionally, the jury heard

expert testimony from Dr. Kirby, the State’s proffered expert in veterinary medicine,

providing that one of Cooper’s dogs had mutilated himself by aggressively attacking the cage

in an attempt to get through the cage to another dog. Dr. Kirby stated that interspecies

aggression is more of a learned behavior than a genetic behavior, and he opined that based

on that dog’s aggressive behavior towards other dogs, the dog had been taught to fight.

¶57.   We find that the record shows that the State presented sufficient evidence at trial to




                                              25
support Cooper’s conviction.5 This issue lacks merit.

¶58. THE JUDGMENT OF THE RANKIN COUNTY CIRCUIT COURT OF
CONVICTION OF COUNT I, DOG FIGHTING, AND SENTENCE AS A HABITUAL
OFFENDER OF THREE YEARS IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS; AND CONVICTION OF COUNT II,
CONSPIRACY TO FIGHT DOGS, AND SENTENCE OF FIVE YEARS IN THE
CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS, WITH THE
SENTENCES TO RUN CONSECUTIVELY, IS AFFIRMED. ALL COSTS OF THIS
APPEAL ARE ASSESSED TO THE APPELLANT.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, FAIR, JAMES,
WILSON AND GREENLEE, JJ., CONCUR.




      5
          See Taylor, 179 So. 3d at 1241 (¶14).

                                            26